Citation Nr: 1522804	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-31 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connected compensation benefits for heart disease prior to September 1, 2009 (to include consideration under the Nehmer case).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and G.W. 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968; he died in September 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which granted service connection for the cause of the Veteran's death due to heart disease, effective September 1, 2009, and also granted accrued benefits for hypertension.  The appellant subsequently perfected this appeal seeking retroactive benefits for a heart condition prior to September 1, 2009.  The RO in Indianapolis, Indiana currently has jurisdiction over this matter. 

In April 2013, the appellant appeared at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of her testimony is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in September 2009 with congestive heart failure, ischemic heart disease, and coronary artery disease as the causes of death. 

2.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and was exposed to herbicides in service.
 
3.  The appellant's initial claim of service connection for the cause of the Veteran's death was received at the RO in March 2010, and it was granted in a December 2010 rating decision, with an effective date of September 1, 2009. 

4.  At the time of the appellant's initial claim of service connection for the cause of death in March 2010, ischemic heart disease was not one of the listed diseases for which a presumption of service connection is established as a result of presumed in-service herbicide exposure.

5.  Ischemic heart disease was added as one of the listed diseases for which a presumption of service connection is established as a result of presumed in-service herbicide exposure effective August 31, 2010.

6.  The Veteran never filed a claim for service connection for heart disease prior to his death in September 2009. 


CONCLUSION OF LAW

The criteria for grant of service connected compensation benefits for heart disease prior September 1, 2009 have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.309(e), 3.816 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Significantly, however, in this case, the appellant's claim for an earlier effective date for compensation benefits for heart disease arises from her disagreement with the effective date assigned following the grant of entitlement to service connection for the cause of the Veteran's death found to be due to heart disease.  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the duty to assist, the RO has associated the Veteran's service, private and VA treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4).  In this case, a medical opinion or examination is not necessary to determine whether the appellant is entitled to an earlier effective date for the grant of service connected compensation for heart disease.  Since VA has obtained all relevant identified records and had no duty to provide a medical examination, its duty to assist in this case is satisfied.

II. Analysis 

The appellant seeks service-connected benefits for heart disease for the period prior to the Veteran's death in September 2009.  The appellant's attorney argues that a claim for benefits for heart disease by the Veteran prior to September 2009 could be inferred from the record in this case.  

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

38 C.F.R. § 3.400(c)(2) clarifies that the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within 1 year after the date of death; otherwise, it is the date of receipt of claim. 

An exception to the regulations regarding effective dates for disability compensation involves a Veteran who qualifies as a member of the Nehmer class under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under the regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease" such as ischemic heart disease. 

"Ischemic heart disease" includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  Accordingly, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add the above heart disease to the list of presumptive diseases associated with exposure to Agent Orange.  75 Fed. Reg. 53202 (August 31, 2010).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date. 

In accordance with Nehmer and its implementing regulation, if a Nehmer class member was denied compensation in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the disability arose, except as provide for in 38 C.F.R. § 3.816(c)(3). 38 C.F.R. § 3.816(c)(1).  If the class member's claim "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death," the effective date will be the date of such a claim or the date the disability arose, whichever is later."  38 C.F.R. § 3.816(c)(2). 

In the current case, the Veteran died in September 2009.  At that time, no claim was made to VA with respect to entitlement to service connection for the cause of death.  Indeed, the evidence shows that the appellant's claim for service connection for the cause of the Veteran's claim was received at the RO in March 2010.  Submitted in support of her claim was a certificate of death, which shows that the immediate cause of death was attributed to congestive heart failure, ischemic heart disease and coronary heart disease.  The appellant claims that the Veteran's heart disease was caused by herbicide exposure.  Following review of the Veteran's personnel and military records, the RO confirmed that the Veteran had service in Vietnam.  As the Veteran had Vietnam service, his fatal ischemic heart disease was presumed to be associated with herbicide exposure in that country, and entitlement to service connection for the cause of death was established by the RO in December 2010, effective September 1, 2009.  The appellant filed a timely notice of disagreement (NOD) with the effective date assigned with this award of benefits, arguing that retroactive compensation for heart disease should be granted for the period prior to the Veteran's death. 

The Veteran was a member of the Nehmer class.  However, as VA had not previously denied service connection for ischemic heart disease between September 25, 1985, and May 3, 1989, the effective date provisions of 38 C.F.R. § 3.816(c)(1) do not apply.  In fact, the Veteran had never even raised a claim for service connection for a heart disorder prior to his death.  A rating decision of August 2005 denied service connection for hypertension, but did not reference heart disease.  The hypertension claim had been raised during a hearing held in August 2004, but a claim for heart disease was not mentioned.  Although the Veteran's attorney subsequently submitted numerous medical journal articles in October 2005, including some mentioning a possible connection between PTSD and heart disease, the cover letter from the attorney dated in October 2005 specifies that the claim is for "hypertension secondary to PTSD" and that the articles were being submitted in support of that claim.  The Board finds that given the specificity of the letter in listing only hypertension as being claimed, this correspondence did not raise a claim for service connection for heart disease.  Although the claim for hypertension was later granted by the Board in a decision of October 2009, a heart disorder was not raised or addressed at that time.  

To the extent that the appellant argues that a claim was raised by the Veteran's medical treatment records which referenced heart symptoms, a notation that the Veteran reported symptoms in his VA treatment records does not establish that he was then seeking service connection for a specific disability that may be associated with such symptom.  The Court has held that the "mere presence of medical evidence does not establish an intent on the part of the veteran to seek...service connection...for the condition." Brannon v. West, 12 Vet. App. 32 . 35 (1998) (citing KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993)).  Medical reports that document the Veteran's symptoms of heart disease do not constitute communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim to reopen compensation benefits. See 38 C.F.R. § 3.155 . In other words, the VA treatment records do not meet the criteria for an informal claim for service connection. Id. 

The Board has given full consideration to the testimony presented by the appellant during a hearing held in April 2013.  The appellant, who is a registered nurse, recounted the history of medical problems that the Veteran had prior to his death, to include heart problems.  The Board notes, however, that testimony given subsequent to the Veteran's death does not provide a basis for a finding that the Veteran filed a claim for heart disease prior to his death.  

The appellant's claim of service connection for the cause of the Veteran's death which referenced heart disease was received by VA between May 3, 1989, and August 10, 2010, the date establishing ischemic heart disease as a presumptive disease.  Therefore, the effective date is the date of the claim, that is, March 19, 2010, or the date the disability arose, whichever is later.  The date the Veteran's disability arose is unclear from the record.  However a July 2008 VA examination reveals a diagnosis of congestive heart failure and cardiac problems.  As such, the Board finds that the effective date under § 3.816(c)(2) is March 19, 2010, as it is later than the date the disability arose. 

The appellant's current effective date is September 1, 2009, which is earlier than March 19, 2010, the appropriate effective date under § 3.816(c)(2).  Thus, the Board finds that an earlier effective date is not warranted in this case.  38 C.F.R. § 3.816; Nehmer, 284 F.3d 1158 (9th Cir. 2002); Nehmer, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) Nehmer, 712 F. Supp. 1404 (N.D. Cal. 1989).  Accordingly, the appellant's claim must be denied.


ORDER

Entitlement to service-connected compensation benefits for heart disease prior to September 1, 2009 (claimed pursuant to Nehmer) is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


